                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JOHNATHAN FRANKLIN,

                             Plaintiff,                          OPINION AND ORDER
       v.
                                                                       17-cv-562-wmc
JOAN HANNULA, et al.,

                             Defendants.


       Pro se plaintiff Johnathan Franklin suffers from bilateral pes planus (flat feet), which

is worse in his left foot. He alleges that for multiple years doctors have recommended that

he use orthotic and cushioned shoes, specifically air sole shoes. When he arrived at Stanley

Correctional Institution (“Stanley”) in 2012, Franklin possessed Nike Air Max All

Conditions Gear (“ACG”) boots, but those shoes were confiscated, and Franklin had to

work with the HSU to determine his footwear needs. Over the course of multiple off-site

appointments, Franklin was prescribed different types of ankle-foot orthosis (“AFO”)

braces meant for him to wear inside of his state-issued boots. However, Franklin insists

that the AFO’s were the wrong type of orthotic for him, causing large skin lesions and foot,

ankle, knee, hip and back pain. According to Franklin, while he is still required to wear

supports inside of his state-issued boots, he needs to be able to wear either the Nike ACG

boots he had worn previously or any other “orthopedic shoes of supreme cushion.”

       This court granted leave to proceed in this civil lawsuit on claims that Dr. Joan

Hannula and Stanley’s HSU manager Jamie Barker acted with deliberate indifference and

negligence in failing to provide proper shoes to address his foot condition. Currently

pending before the court are three motions filed by Franklin: a renewed motion for a
preliminary injunction ordering defendants to permit Franklin to purchase the orthopedic

footwear he seeks (dkt. #30), and two motions for discovery (dkt. ##36, 38). For the

reasons that follow, the court will deny those motions.

                                             FACTS1

       Dr. Hannula appears to have first examined Franklin on August 15, 2016, and

determined that he did not need special shoes. (Barker decl. (dkt. #33) ¶ 3.) Because

Franklin continued to experience discomfort, he was seen by outside podiatrist Dr. Elliot

at Gunderson Health on May 9, 2017. After examining him, Dr. Elliot opined that

Franklin “may continue to wear current shoe and any other shoe that fits his orthotic or

AFO.” (Id. ¶ 4.) On June 12, 2017, Dr. Hannula saw Franklin again, acknowledging

Franklin’s request for high top state boots, but concluded that his orthotics “fit his state

boots.” (Id. ¶ 3.)

       On June 16, 2017, Franklin requested new shoes during a nursing sick call. The

nurse noted that Franklin admitted that his orthotics fit in all of his footwear, but also

noted that Franklin wanted high-top shoes.            On July 19, 2017, security staff, HSU,

Franklin’s unit manager and Franklin convened for a meeting about his ongoing requests

for different shoes. During the meeting, Franklin stated “that his current orthotics were



1
  For purposes of the pending motion for preliminary injunction, the following facts are deemed
material and undisputed unless otherwise noted. In part, the court previously denied Franklin’s
preliminary injunction motion because he had not followed the court’s procedures for obtaining
preliminary injunctive relief, which required him to file proposed findings of fact in support of his
claims, along with evidence to support those proposed findings. In his renewed motion, Franklin
still has not submitted a stand-alone set of proposed findings of fact, but he sets forth multiple
proposed facts in his motion and has signed his motion, declaring the veracity of those statements
under penalty of perjury. Thus, while he still has not followed the procedures with precision, the
court will proceed to consider the merits of his pro se motion.

                                                 2
just made, will fit into the state shoe however it is not as comfortable as the air pocked

shoes.” (Id.) After reviewing the podiatrist’s recommendations, Dr. Hannula informed

Franklin that he would not be receiving other shoes from HSU because his orthotics fit his

shoes.

         Franklin continues to claim that his orthotics continue to cause him significant pain,

and he details his most recent attempts to obtain different shoes in his renewed motion for

preliminary injunction. To summarize, between March and June of 2018, Franklin has

been requesting copies of his x-rays so that he can get another opinion from a different off-

site provider. He also has submitted multiple requests to purchase vendor-provided boots

or workboots provided for prisoners on work release.         Despite submitting requests to

Stanley’s HSU, the property lieutenant and the Special Needs Committee, all of his

requests have been denied to date. Most recently, on May 22, 2018, Franklin submitted

a Health Services Request (“HSR”) to Stanley’s HSU, reporting numbness and weakness

and requested a low bunk restriction. (Dkt. #30-1, at 15.) While Franklin states that this

request was to “no avail,” the HSR notes indicate that a nurse saw him that day. Then,

on June 26, 2018, Franklin submitted another HSR, this time reporting “sharp pain,

fracture, swelling.” While he alleges no relief, the HSR includes notes and a signature from

a nurse, indicating that he was examined on June 28, 2018.




                                          OPINION

I.       Motion for Preliminary Injunction (dkt. #30)

         To prevail on a motion for a preliminary injunction, a plaintiff must show: (1)


                                               3
likelihood of success on the merits of his case; (2) a lack of an adequate remedy at law; and

(3) an irreparable harm that will result if the injunction is not granted. Lambert v. Buss,

498 F.3d 446, 451 (7th Cir. 2007). Assuming these hurdles are cleared, a plaintiff must

then demonstrate that the balance of harms tips in his favor and that the public interest

favors the injunctive relief. Id.

       As formidable as these factors are for a typical party to prove, the Prison Litigation

Reform Act (“PLRA”), which governs this lawsuit, narrows the available relief to an even

greater extent in cases involving prison conditions. The PLRA sets forth that any injunctive

relief to remedy prison conditions must be “narrowly drawn extend no further than

necessary to correct the harm the court finds requires preliminary relief, and be the least

intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2); see also Westefer

v. Neal, 682 F.3d 679, 681 (7th Cir. 2012) (vacating overbroad injunction related to the

procedures for transferring prisoners to a supermax prison). The PLRA also requires this

court to “give substantial weight to any adverse impact on public safety or the operation

of a criminal justice system caused by the preliminary relief.” § 3626. Here, the court

need not decide whether Franklin could clear this higher bar, however, because Franklin

has fallen far short of showing a likelihood of success on the merits of his claim.

       As previously noted, prison official may violate the Eighth Amendment if the official

is “deliberately indifferent” to a “serious medical need.” Estelle v. Gamble, 429 U.S. 97,

104-05 (1976). “Serious medical needs” include: (1) conditions that are life-threatening

or that carry risk of permanent serious impairment if left untreated; (2) withholding of

medical care that results in needless pain and suffering; or (3) conditions that have been


                                              4
“diagnosed by a physician as mandating treatment.” Gutierrez v. Peters, 111 F.3d 1364,

1371 (7th Cir. 1997). “Deliberate indifference” means that the officials are aware that the

prisoner needs medical treatment and disregarded the risk by consciously failing to take

reasonable measures. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). Allegations of

delayed care, even a delay of just a few days, may violate the Eighth Amendment if the

delay caused the inmate’s condition to worsen or unnecessarily prolonged his

pain. McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010) (“[T]he length of delay that

is tolerable depends on the seriousness of the condition and the ease of providing

treatment.”) (citations omitted); Smith v. Knox County Jail, 666 F.3d 1037, 1039-40 (7th

Cir. 2012); Gonzalez v. Feinerman, 663 F.3d 311, 314 (7th Cir. 2011). While Wisconsin’s

common law negligence standard is less demanding, it still requires a plaintiff to prove a

breach of a duty of care.

       With respect to Dr. Hannula and HSU Manager Barker specifically, the court

determined at screening that it was reasonable to infer that their involvement in the 2016

decision to change Franklin’s shoe restriction from his Nike ACG boots to the state-issued

boots with orthopedic inserts may have exhibited deliberate indifference. In permitting

Franklin to proceed beyond the screening stage, however, the court also warned that proving

his claim would be difficult. In particular, the court explained that to prove his claim,

Franklin must do more than show his own disagreement with the treatment decisions, or

       even that the defendants could have provided better treatment, Lee v. Young,
       533 F.3d 505, 511-12 (7th Cir. 2008). Plaintiff will have to show that each
       defendant’s conduct was “blatantly inappropriate.” Snipes v. DeTella, 95 F.3d
       586, 592 (7th Cir. 1996) (internal quotations omitted). This may even
       require his introducing expert opinions that only a medical doctor can
       provide. See Ledford v. Sullivan, 105 F.3d 354, 358-59 (7th Cir. 1997)

                                            5
       (distinguishing between deliberate indifference cases where an expert is
       unnecessary and those where the jury must consider “complex questions
       concerning medical diagnosis and judgment”).

(Order (dkt. #24) at 10.)

       At this stage, Franklin put forth no evidence suggesting that the repeated affirmance

of the decision to switch him to state-issued boots with inserts abandoned professional

judgment or was even negligent. In fact, Franklin does not even address the fact that an

outside consultant’s independent assessment of Franklin’s condition by Dr. Elliot of

Gunderson Clinic in La Crosse was consistent with Dr. Hannula’s. Instead, Franklin cites

to his reports of pain, as well as the blisters and callouses he alleges that his supports have

caused, but that evidence does not call into question whether the decision to issue him

orthopedics was improper.       Accordingly, since Franklin has yet to demonstrate any

likelihood of success on the merits of this claim, his request for a preliminary injunction

will be denied.




II.    Motions for Discovery (dkt. ##36, 38)

       Both of Franklin’s motions for discovery will also be denied as premature. In his

initial motion, Franklin seeks a court order requiring that defendants produce various

documents related to his medical care, as well as photographs of the orthotics prescribed

to him. However, defendants respond that Franklin has not actually served them with any

discovery requests, and in any event, Franklin has the ability to submit a request with the

HSU to view his medical records and make copies at his own cost. Franklin has not

indicated that he is unable to review his records in this manner. Until Franklin exhausts


                                              6
these avenues for discovery, an order to compel by this court would be premature.

       Franklin’s second motion for discovery seeks an order directing defendants to

produce “communications between the HSU staff and Security personnel” related to his

orthopedic restrictions. Again, Franklin failed to serve defense counsel with the discovery

request he outlines in his motion; rather, Franklin’s attachments to his reply brief indicate

that he submitted those requests through the HSU, not defense counsel. Given that

defendants respond that they will respond to a proper discovery request seeking these

communications, the court will also deny this motion without prejudice as premature.

       Going forward, Franklin should bear in mind that he may certainly continue to seek

documents through the HSU procedures, but to obtain relief from this court, he must serve

his discovery requests on defense counsel directly. In preparing formal discovery requests,

Franklin should refer to the instructions Magistrate Judge Crocker provided on pages 8-11

of the Preliminary Pretrial Conference Order (dkt. #29), a copy of which will be resent to

him along with this order. Furthermore, even if Franklin serves discovery requests on

defendants and their response leads Franklin to believe he has a good faith basis to file a

motion to compel, Federal Rule of Civil Procedure 37 requires that a motion to compel

discovery include a “certification that the movant has in good faith conferred or attempted

to confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” Accordingly, the court will deny any future motion to

compel if Franklin does not show that he has both served defense counsel with his discovery

requests and attempted to resolve the dispute informally before coming to the court.




                                             7
                                      ORDER

       IT IS ORDERED that plaintiff Johnathan Franklin’s motion for a preliminary

injunction (dkt. #30) and motions for discovery (dkt. ##36, 38) are DENIED without

prejudice.

       Entered this 19th day of November, 2018.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             8
